PER CURIAM.'
The sole ground for release on habeas corpus was .that the indictment on which conviction was had showed no finding by the grand jury that it was a true bill. A certified copy sent by the clerk.to appellant did- not show such ’ a finding, but on the hearing the original indictment was produced bearing an indorsement that it was found a true bill, signed by the foreman .of the grand jury in the usual' form. The Court ■ was: warranted in finding that the indictment was regularly returned as true, and-the 'judgment 'discharging the writ is affirmed. .' •